/nl

FILED

MAY 1 9 2010

C|erk, U.S. D' t '
Courts for thel;irs‘€rticxi §§

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Jason Earl Jones, )

Plaintiff, §

v. g Civil Action No.: 10-560 (UNA)
Walt Karpinski et al., §

Defendants. §

MEMORANDUM OPINION

The plaintiff has now filed the required financial information in support of his application
to proceed without prepayment of fees and his pro se complaint, which contains a request for a
preliminary injunction The application will be granted, the complaint will be dismissed as
frivolous, and the request for a preliminary injunction will be denied as moot.

Plaintiff Jason Earl Jones is an inmate in the Kem Valley State Prison in Ca1ifomia. He
brings a civil RICO [Racketeer Influenced and Corrupt Organizations] claim, 18 U.S.C. § l964,
against the United States, the United States Secret Service, the State of California, California’s
Department of Corrections and Rehabilitation, Los Angeles County and its District Attorney, and
Walt Karpinski, an alleged agent for some of the Califomia defendants. Jones alleges that

on or about the date of June 27, 2007, after an admission of engaging in multiple

acts of racketeering activity and defrauding the plaintiffs’ [sic] out of property,

defendant Walt Karpinski, acting on behalf of defendants Los Angeles County,

Los Angeles County District Attorney’s Offrce and the State of California, ratified

an agreement under the provisions of California’s domestic common law . . .

wherein the defendants agreed to negotiate the instrument (warrant # PA032579)

to the plaintiffs’ [sic] and discharge/release to the plaintiffs’ [sic] the property

previously seized by the defendants This property included the natural man,
Jason Earl Jones.

Complaint at 7-8. The complaint contains additional equally frivolous and contrived allegations.

See id. at 9 (alleging a breach of "private security agreement/promissory not #PAO32579).

This complaint rests on "factual contentions [that] are clearly baseless" and that
"describ[e] fantastic or delusional scenarios." See Neitzke v. Williams, 490 U.S. 319, 327-28
(l989) (deterrnining that courts have the "unusual power to pierce the veil of the complaint’s
factual allegations and dismiss those claims whose factual contentions are clearly baseless"). As
such, the complaint warrants dismissal as frivolous.

Accordingly, this complaint will be dismissed as frivolous,’ and the request for a
preliminary injunction will be denied as moot. A separate order accompanies this memorandum

opinion.

 

Date:  l 3 ~_2_,_.,,@ U 'ted States District Judge
" f )

l This determination constitutes a "strike" for purposes of 28 U.S.C. § 191 5(g).

-2_